Citation Nr: 0210167	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  99-20 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from November 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Detroit, Michigan, Department of Veterans Affairs (VA), 
Regional Office (RO).

By history, in May 1996 service connection for PTSD was 
denied.  Notice of that determination was mailed to the 
veteran.  The veteran did not file a timely substantive 
appeal; the matter became final.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.1104 (2001).  In March 1998, the 
veteran sought to reopen the claim and by rating decision 
dated in September 1998, the RO confirmed and continued the 
denial on a de novo basis.  In light of the procedural 
development as well as mandates of Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) and  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996), the issue on appeal has been restyled 
as listed on the title page.

While the finality doctrine will be applied at the appellate 
level, the Board concludes that, as the RO reviewed the 
entire file, the Board's narrower construction of the issue 
and the ultimate disposition of the matter will not violate 
the veteran's due process rights.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

In November 1997 the veteran indicated that he wanted to 
pursue a claim of entitlement to service connection for 
bilateral hearing loss.  No action has been taken.  The 
matter is referred to the RO for development.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claim.

2.  In an unappealed May 1996 rating decision, the RO denied 
service connection for PTSD.

3.  Since May 1996, the evidence received consists of a lay 
statement, VA and non-VA medical reports showing treatment 
for PTSD, reports from the United States Armed Service Center 
for Research of Unit Records (USASCRUR), implying that the 
veteran's unit was exposed to sniper fire, and an Internet 
article noting the name of another deceased veteran.

4.  The additional evidence not of record when the RO made 
the previous final determination, considered in conjunction 
with the record as a whole, bears directly and substantially 
upon the specific matter under consideration, and, by itself 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

5.  The veteran served in the Republic of Vietnam; he did not 
engage in combat with the enemy.

6.  A diagnosis of PTSD has been made and related to active 
military service, and, when viewed in the light most 
favorable to the veteran, the objective evidence verifies 
that he was exposed to sniper fire and that he was involved 
in a violent altercation during active service.


CONCLUSIONS OF LAW

1.  The unappealed May 1996 rating determination is final; 
new and material evidence has been received; and the claim of 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 7105(d)(3) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1104 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).

2.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304(f) (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159 and 3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In this case, VA has met its duty to notify and assist the 
veteran.  A rating decision apprised the veteran of the 
reasons and bases for the VA decision.  A statement of the 
case, and supplemental statements of the case apprised the 
veteran of the law applicable in adjudicating the appeal.  
The correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As previously 
noted, although the Board will initially adjudicate the 
veteran's claim on a finality basis, because the veteran's 
claim has already received full review and given the ultimate 
disposition reached below, the Board finds that no additional 
action in this regard is warranted.  VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claim has been satisfied.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and non-VA treatment records.  Also 
of record are reports from USASCRUR, the veteran's Internet 
printout, and a copy of a hearing transcript.  VA has 
fulfilled its duty to assist the veteran.  

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

The veteran seeks service connection for PTSD.  Service 
connection may be established for disability due to an injury 
or disease incurred in or aggravated by active service, see 
38 U.S.C.A. § 1110; for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service, see 38 C.F.R. § 3.303(d); and for a chronic disease, 
including a psychosis, if manifest to a degree of 10 percent 
or more within one year from the date of separation from such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

To establish entitlement to service connection for PTSD, the 
following elements are required: (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor(s) actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R § 3.304(f).

VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

New and Material Evidence

In an unappealed May 1996 rating decision, the RO denied 
service connection for PTSD.  The RO found that none of the 
veteran's alleged incidents of service were verified by 
service records.  There was no evidence showing that the 
veteran engaged in combat with the enemy, was assaulted, or 
was wounded.

In reaching that determination, the RO considered the 
veteran's service medical records which show that in 
September 1967 it was reported that the veteran had symptoms 
of anxiety and in February 1968 he received treatment for 
nervous tension due to physical disabilities.  The reports 
also show that in February 1969 the veteran received 
treatment for abrasions of the right shin and back, which 
were reportedly due to blunt trauma sustained during a fight.  
It was also reported that the veteran had been on guard duty.  
The abrasions were cleaned and the veteran was returned to 
duty.  

The DD Form 214 shows that the veteran served in Vietnam as a 
hawk missile and launcher repairman and a radar repairman.

VA outpatient treatment reports dated from July to August 
1995 show treatment for PTSD and a July 1995 Physician's 
Report For Aid and Attendance or Housebound Benefits records 
a diagnosis of PTSD.

On clinical evaluation in July 1995, M.R.M., Ph.D., wrote 
that the veteran met the criteria for PTSD.  At that time, 
the veteran described his unit as primarily service support.  
He reportedly was involved in combat, fired a weapon in 
combat situations, was under enemy fire, saw people killed 
and wounded a couple of times a month, was in danger of being 
killed or wounded approximately four times, and was injured 
on one occasion.  It was reported that the most traumatic 
experience occurred when he was on guard duty and was jumped 
and beaten up by men in his own unit.  The veteran reported 
that there had been racial problems in the unit and while on 
duty one night he saw several black guys follow a white guy 
into the latrine.  He reported that he broke up the incident.  
He then reported that the soldiers circled around, jumped 
him, and tried to stab him and beat him.  In sum, the 
clinical psychologist recorded several diagnoses which 
included PTSD and noted that with the exception of the 
personality disorder, all other disorders appeared 
immediately upon his return from his tour of duty in Viet Nam 
in 1969, and had existed continually since that time.  

In February 1996, K.R., M.D., reiterated that the veteran's 
diagnoses included PTSD, chronic.

Applicable VA law and regulations provide except in the case 
of simultaneously contested claims, a substantive appeal must 
be filed within 60 days from the date of that the RO mails 
the statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of the mailing 
of the notification of the determination being appealed, 
whichever period ends later.  When a timely substantive 
appeal has not been filed, the determination becomes final 
and it may not thereafter be reopened unless new and material 
evidence is presented with respect to the denied claim.  
38 U.S.C.A. §§ 5108, 7105(d)(3); 38 C.F.R. §§ 3.104(a), 
3.156, 20.302(b).

Accordingly, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  New and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

Not every piece of new evidence submitted by a veteran is 
considered material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In order to be considered new and material, the 
evidence must "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  See also Winters 
v. Gober, 291 F.3d 1375 (Fed. Cir. 2000).

As a side, as previously alluded to, the Secretary of VA 
recently amended 38 C.F.R. § 3.156(a) (effective on August 
29, 2001) for the purpose of redefining what constitutes new 
and material evidence in order to reopen a final decision.  
See 66 Fed. Reg. 45,628 (2001).  These changes are 
prospective, however, and only apply to claims filed on or 
after August 29, 2001.  Therefore, the changes do not apply 
to the present case.

Subsequent to May 1996, the evidence received consists of 
additional service personnel records showing that the veteran 
served with the HHB 6th Battalion, 71st Artillery from July to 
August 1968 and with the 98th Maintenance Company from 
October 1968 to June 1969.

Of record are hospital reports from St. Louis City Hospitals 
dated in April 1979 showing that the veteran received 
treatment for a suicide attempt.  

Medical reports from Munson Medical Center show in July 1997 
the veteran admitted to significant depression because his 
wife was divorcing him and he had no reason to live.  The 
discharge diagnoses included PTSD.

In letters dated from January to March 1998, C.O., M.A., 
L.L.P.; R.E.F., M.D.; and D.J.W., D.O., wrote they had 
treated the veteran for PTSD, and VA medical reports dated 
from 1993 to 1996 show continued treatment for PTSD.  It is 
noted that, in January 1998, H.T.C., M.D., reported the 
veteran's mental status was greatly affected by his metabolic 
conditions, and liver and thyroid functions.  In a statement 
dated in March 1998, R.E.F., M.D., opined that the veteran's 
stigmata of PTSD included nightmares involving variants of 
things he experienced while in the military.

At his personal hearing in March 1998, the veteran testified 
that he had been exposed to a racial fight when he incurred 
injuries.  The veteran's spouse also testified that the 
veteran had PTSD and received treatment. 

In April 1998, USASCRUR provided an Operational Report-
Lessons Learned (OR-LL) submitted by the 98th Maintenance 
Battalion for the period ending January 31, 1969.  It was 
also reported that the OR-LL documents that the 98th Light 
Equipment Maintenance Company (LEM) was attached to the 86th 
Maintenance Battalion.  Extracts from the United States Army 
Support Command, Qui Nhon covering the period from February 
to October 1969 were furnished.  Additionally, it was 
reported that their efforts were coordinated with the United 
States Crime Records Center and they were unable to document 
that the veteran was involved in an altercation with black 
soldiers in 1969.  

The enclosed reports contain an entry noting that on January 
30,  a battalion S-4 3/4  ton truck took three rounds of sniper 
fire through the windshield.  The driver and passenger 
received only minor cuts from the flying glass.  
Reconnaissance sweeps were conducted along the eastern and 
western portions of the battalion compound by the 554th LEM 
Co and the 98th LEM Co. respectively during the reporting 
period.

In February 2000, the veteran's mother wrote that he informed 
her of the in-service fight and that since that time the 
veteran has had mental and physical disabilities.  She added 
that the veteran has attempted suicide on several occasions.  
In March 2000, N.J.B. wrote that the veteran had been 
hospitalized in 1979.

VA outpatient treatment reports dated from 1995 to 2001 show 
treatment for PTSD. 

In June 2002, the veteran submitted an Internet printout 
showing that J.C.H.'s was a casualty on June 4, 1968.  His 
body was recovered in Quang Tri, South Vietnam.  The deceased 
veteran was from the veteran's hometown.

The additional evidence is new.  The evidence was not of 
record in May 1996, when the RO adjudicated the prior final 
disallowance of the service connection claim for PTSD.  The 
newly submitted evidence is also material.  The evidence 
bears directly and substantially upon the specific matter 
under consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The evidence shows that the veteran continues to receive 
treatment for PTSD and indicates the occurrence of the 
veteran's alleged in-service stressors.  Reports from 
USASCRUR indicate that the veteran's witnessed a sniper fire 
incident and the Internet printout indicates that a buddy of 
the veteran was killed prior to the veteran being stationed 
in Vietnam.  Because the newly received evidence contributes 
to a more complete picture with regard to the veteran's 
alleged stressors, the evidence is new and material; the 
claim is reopen.

Service Connection

Because new and material evidence has been presented, the 
Board must evaluate the merits of the claim in light of all 
of the evidence, both the new and the old.  However, prior to 
adjudicating the claim on the merits, the Board must ensure 
that the duty to assist has been fulfilled.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  As previously noted, the VA 
has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

The above-discussed evidence is herein incorporated by 
reference.

The veteran maintains that his PTSD is related to incurring 
mortar attacks and being beaten during active service.  He 
also asserts that he witnessed the funeral of his best 
friend, J.H., who had been stationed in Vietnam prior to 
being stationed in Vietnam himself.  The veteran also asserts 
that he used flares to set fire to a thatch shelter while 
enemy soldiers were inside; he saw enemy soldiers fire 
machine guns on a another battalion's transportation unit and 
five men were killed in that attack; and in July 1968, while 
drinking in a teahouse, enemy soldiers threw a satchel charge 
through the front window-it exploded and killed and injured 
several soldiers. 

At the outset, it is acknowledged that diagnoses of PTSD are 
of record and that stigmata of the diagnosis have been 
related to claimed stressors in active service.  Thus, the 
disposition of this claim rests upon whether there is 
competent, objective evidence of record establishing the 
occurrence of the claimed stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).

When determining the sufficiency of stressors, the criteria 
are individualized.  That is, they are geared to the specific 
individual's actual experience and response.  See Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition.  
Therefore, the standard used to establish in-service 
stressors depends upon whether the veteran engaged in combat 
with the enemy.  If the veteran engaged in such combat, his 
lay testimony regarding stressors related to such combat will 
be accepted as conclusive evidence of the presence of in-
service stressors, unless there is clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); Fossie v. 
West, 12 Vet. App. 1 (1998), reconsideration/review denied, 
12 Vet. App. 234 (1999); 38 C.F.R. § 3.304(f).  If, however, 
the veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.  
Fossie v. West, 12 Vet. App. at 5.

In this case, the evidence fails to demonstrate that the 
veteran engaged in combat with the enemy.  The DD Form 214 
and service administrative and medical records do not 
indicate that he engaged in combat with the enemy or received 
any awards, medals, or citations indicative of such activity.  
The record is otherwise void of evidence demonstrating the 
veteran engaged in combat with the enemy.  In the absence of 
evidence establishing that the veteran engaged in combat with 
the enemy, to substantiate his claim, there must be 
corroboration of the occurrence of a non-combat stressor in 
service.  The veteran's contentions presented on appeal, 
alone, cannot, as a matter of law, establish the occurrence 
of a noncombat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

Upon review of the probative and persuasive evidence and when 
resolving doubt in favor of the veteran, the Board finds that 
the criteria for service connection for PTSD have been met.  
At the outset, it is acknowledged that there is no objective 
evidence of record verifying the occurrence of the veteran's 
assertions that he used flares to set fire to a thatch 
shelter while enemy soldiers were inside or the assertion 
that in July 1968, when drinking in a teahouse, he was 
involved in an explosion.

However, the objective evidence does confirm the occurrence 
of the veteran's other alleged stressors.  The veteran has 
asserted that he was beaten during a violent racial 
altercation while on active duty.  While USASCRUR and the 
U.S. Crime Records Center, in April 1998 , were unable to 
document that the veteran was involved in an altercation with 
black soldiers in 1969, the service medical records show in 
February 1969 the veteran received treatment for abrasions of 
the right shin and back, which were reportedly due to blunt 
trauma sustained during a fight.  The report also 
substantiates the veteran's account of being on guard duty 
when the incident occurred.  As the veteran's historical 
account recorded in 1969 lends credence to this assertion, 
the Board finds that when resolving doubt in the veteran's 
favor, the objective evidence verifies the occurrence of the 
alleged in-service fighting incident.   

Additionally, the veteran maintains that while serving as a 
missile and launch and radar repairman, his unit incurred 
mortar attacks and sniper fire.  He also recalled witnessing 
enemy soldiers fire machine guns on another battalion's 
transportation unit and five men were killed in that attack.  
As previously noted, reports from USASCRUR document that the 
98th Light Equipment Maintenance Company was attached to the 
86th Maintenance Battalion for the period ending January 31, 
1969.  While the reports do not show that five men where 
killed during an enemy attack on a battalion's transportation 
unit, it does note that on January 30, a battalion S-4 3/4 ton 
truck took three rounds of sniper fire through the 
windshield.  The driver and passenger received only minor 
cuts from the flying glass.  Reconnaissance sweeps were 
conducted along the eastern and western portions of the 
battalion compound by the 554th LEM Co. and the 98th LEM Co., 
respectively, during the reporting period.  Thus, the 
objective reports lend credence to the veteran's assertions 
of experiencing stressful events during active military 
service, as the unit records corroborate the veteran's 
assertions that he was witnessed and was exposed to enemy 
fire.  Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).

Finally, the veteran asserts that he witnessed the funeral of 
his friend who had been stationed in Vietnam prior to being 
stationed there himself.  In June 2002, the veteran submitted 
an Internet printout showing that J.C.H.'s, a soldier from 
the veteran's hometown, became a casualty on June 4, 1968.  
His body was recovered in Quang Tri, South Vietnam.  Although 
there evidence does not specifically show that the veteran 
attended the funeral of the deceased, the fact that the 
deceased soldier was from the veteran's hometown and that he 
died in Vietnam prior to the veteran's tour of duty in 
Vietnam lends some belief to the veteran's historical 
recollection of events and is of some probative value when 
assessing the veteran's overall credibility.  

Given the aforementioned, when viewed in the light most 
favorable to the veteran, the Board finds that the criteria 
for service connection for PTSD have been met.  The record is 
replete with diagnoses of PTSD, including based on in-service 
stressors, and where a current diagnosis of PTSD exists, the 
sufficiency of the claimed in-service stressor is presumed.  
Cohen v. Brown, 10 Vet. App. at 138.  The veteran's alleged 
military stressors have been objectively corroborated and on 
clinical evaluation in July 1995, M.R.M., Ph.D., related the 
veteran's PTSD to his in-service stressors.  The psychologist 
found the veteran met the criteria for PTSD, after 
considering the veteran's stressors of experiencing enemy 
fire and being beaten up by men in his own unit.  She then 
recorded several diagnoses which included PTSD and noted that 
with the exception of the personality disorder, all other 
disorders appeared immediately upon his return from his tour 
of duty in Viet Nam in 1969, and has existed continually 
since that time.  When applying the benefit-of-the-doubt 
doctrine, the evidence supports the veteran's claim of 
entitlement to service connection for PTSD.  The appeal is 
granted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 
3.304(f).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.

Service connection for PTSD is granted.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

